           Case 1:18-cv-08653-VEC-SDA Document 176 Filed 12/14/20 Page 1 of 19



1                                IN THE UNITED STATES DISTRICT COURT
2

3                          FOR THE SOUTHERN DISTRICT OF NEW YORK

4    D. GEORGE SWEIGERT                                 Case No.: 1:18-cv-08653-VEC-SDA
5                   Plaintiff,
6
     vs.                                                RESPONSE TO PLAINTIFF’S AMENDED
                                                        MOTION FOR PRELIMINARY
7                                                       INJUNCTIVE RELIEF
     JASON GOODMAN,
8
                    Defendant
9

10
            Plaintiff’s motion seeking a preliminary injunction is tantamount to prior restraint and
11
     should be denied. Granting such an extraordinary remedy would risk violating Defendant’s first
12

13
     amendment rights and could only be reserved for exceptional cases involving national security,

14   imminent irreversible harm or other extreme circumstances. Plaintiff’s motion is unlikely to
15   succeed on the merits because the allegations upon which it is predicated have no basis in fact or
16
     law. Plaintiff is a vexatious litigant who has brought this suit in bad faith and for an improper
17
     purpose not the least of which being suppression of Defendant’s first amendment rights.
18

19
     Plaintiff perpetuates this bad faith effort by seeking any and every opportunity he can to file

20   additional superfluous pleadings despite Magistrate Judge Aaron’s order issued November 6,
21   2020 stating that pleading in this matter is closed. (ECF No. 165 page 1)
22

23

24

25

26

27

28
     RESPONSE TO PLAINTIFF’S AMENDED MOTION FOR PRELIMINARY INJUNCTIVE RELIEF - 1
          Case 1:18-cv-08653-VEC-SDA Document 176 Filed 12/14/20 Page 2 of 19



1                                         PLAINTIFF’S CLAIMS
2
            NYCRL § 50 and 51 provide a cause of action for "any person whose name, portrait,
3
     picture or voice is used within [New York] for advertising purposes or for the purposes of trade
4
     without" written consent. To state a claim under NYCRL § 50 and 51, the Plaintiff must satisfy
5

6    three elements (1) use of name, portrait, or likeness; (2) for "advertising purposes or for the

7    purposes of trade;" (3) without written permission.
8
            Defendant does not dispute that Plaintiff has satisfied (1) and (3). However, Plaintiff has
9
     failed to satisfy (2) by falsely claiming his likeness was used for "advertising purposes or for the
10
     purposes of trade" as defined by NYCRL § 50 and 51. The statute includes broad exceptions for
11

12   newsworthiness which Plaintiff has chosen to ignore. Instead, Plaintiff attempts to filibuster and

13   obfuscate the simple facts of this matter with technical jargon about avatars, thumbnails,
14
     paywalls and firewalls. Despite Plaintiff’s hollow, circuitous rhetoric, the fact is New York
15
     courts have held the advertising and trade definition to be narrowly construed. The exception to
16
     nonconsensual use of an individual’s image pertains specifically to "newsworthy events or
17

18   matters of public interest." Lemerond v. Twentieth Century Fox Film Corp., No. 07 Civ. 4635,

19   2008 WL 918579, *2 (S.D.N.Y. Mar. 31, 2008). The "newsworthiness" exception should be
20
     applied broadly and should include "not only descriptions of actual events, but also articles
21
     concerning political happenings, social trends or any subject of public interest." Messenger, 94
22
     N.Y.2d at 441-42, 706 N.Y.S.2d at 55.
23

24          In determining newsworthiness, courts consider the "content of the article" over the

25   author’s motive. Plaintiff was unknown to Defendant prior to Plaintiff’s proactive decision to
26
     inject himself into a public debate concerning Defendant’s news reporting and other
27
     broadcasting. More than 119,000 individuals including residents of New York State view
28
     RESPONSE TO PLAINTIFF’S AMENDED MOTION FOR PRELIMINARY INJUNCTIVE RELIEF - 2
          Case 1:18-cv-08653-VEC-SDA Document 176 Filed 12/14/20 Page 3 of 19



1    Defendant’s daily broadcasts. Many of these viewers email Defendant or contact him by other
2
     means to say they consider the Defendant their “favorite” or the “best” journalist they are aware
3
     of. While these judgements are subjective statements of opinion, a large number of individuals
4
     in the public express great interest in topics of discussion that are the subject of Goodman’s
5

6    broadcasts. Therefore, Plaintiff’s actions related to efforts to terminate Defendant’s broadcasts

7    and repeatedly sue Defendant are of interest to members of the public in Defendant’s audience.
8
     To the extent Plaintiff acts publicly with regard to Defendant, discussion of those actions
9
     including use of Plaintiff’s name in headlines or elsewhere and depictions of his likeness do not
10
     require Plaintiff’s explicit consent under NYCRL § 50 and 51.
11

12           Plaintiff’s motion should also be denied because it fails to adequately state the

13   irreparable harm alleged. Moreover, the potential denial of Defendant’s first amendment rights
14
     would constitute irreparable harm tipping the equitable balance in Defendant’s favor. To obtain
15
     a preliminary injunction, Plaintiff must make a clear showing of irreparable harm. Plaintiff’s
16
     alleged irreparable harm claims pertain to his professional career which amounts to monetary
17

18   damages and cannot be construed as irreparable harm. Should Plaintiff’s complaint succeed on

19   the merits of the claims the court would provide a financial remedy to cure the alleged harm.
20
     Plaintiff’s claims of career damage are merely conclusory statements, and no evidence of the
21
     alleged harm is provided. Furthermore, Plaintiff has made public statements establishing the fact
22
     that he is retired. In a video posted to Plaintiff’s YouTube channel on or about October 20, 2020
23

24   and since removed, Plaintiff discusses his incessant filing of legal pleadings, stating “I sit around

25   my RV all day there's nothing to do, I'm not working I've got the drip, drip, drip of the retirement
26
     coming in I've got all day to work on these things.” The video has been preserved by Defendant
27

28
     RESPONSE TO PLAINTIFF’S AMENDED MOTION FOR PRELIMINARY INJUNCTIVE RELIEF - 3
          Case 1:18-cv-08653-VEC-SDA Document 176 Filed 12/14/20 Page 4 of 19



1    (https://www.bitchute.com/video/9ynoyffBWkVS/) and a complete transcript is attached.
2
     (EXHIBIT A)
3
            As previously described in these pleadings Plaintiff is in a regular practice of agitating
4
     through the publication of incendiary blog posts and videos that he later removes to complicate
5

6    presentation of evidence against him. Plaintiff’s claim that he is retired is one claim Defendant

7    believes as it is the only logical explanation as to how Plaintiff could possibly spend all day,
8
     week after week filing lengthy pleadings filled with false allegations and baseless claims against
9
     Defendant. This likely true claim directly contradicts claims of damage to Plaintiff’s career.
10
                                           PUBLIC INTEREST
11

12          If granted, this injunctive relief would be adverse to the public interest for reasons

13   including the potential violation of first amendment rights and abuse of the civil justice system.
14
     The public interest weighs against granting a preliminary injunction because the Plaintiff is
15
     abusing the civil justice system by weaponizing it against his perceived enemies including
16
     Defendant. By bringing this action for the wrongful purpose of chilling the Defendant’s first
17

18   amendment rights, the Plaintiff is wasting judicial resources and acting against public interest.

19   Although not an embarred attorney, the Plaintiff claims to have gone to law school. In a video
20
     published on Plaintiff’s YouTube channel on or around October 30, 2020 Plaintiff taunts his
21
     brother George Webb Sweigert as he advises him to bring legal action against Defendant.
22
     Plaintiff states “don't forget George, I did go to law school.” The video has since been removed
23

24   but has been preserved by Defendant (https://www.bitchute.com/video/aizOKaV9xvu3/) and a

25   complete transcript is attached. (EXHIBIT B)
26
            As a person with legal training who willfully abuses the civil justice system, Plaintiff
27
     poses a threat to unsuspecting members of the general public who might unintentionally cross
28
     RESPONSE TO PLAINTIFF’S AMENDED MOTION FOR PRELIMINARY INJUNCTIVE RELIEF - 4
          Case 1:18-cv-08653-VEC-SDA Document 176 Filed 12/14/20 Page 5 of 19



1    him on YouTube or Twitter. Plaintiff is in a regular practice of bringing lawsuits replete with
2
     vexatious pleadings, attempting to intervene inappropriately in existing lawsuits, advising third
3
     parties to bring frivolous lawsuits and threatening his perceived enemies online with a litany of
4
     legal actions and other abuses. The injunctive relief sought is actually intended to prevent
5

6    Defendant from revealing these facts to the public as Defendant attempts to stop Plaintiff’s

7    ongoing abuse of the justice system and misuse of judicial resources. Plaintiff cannot clearly and
8
     unequivocally show that an injunction would not be adverse to the public interest.
9
                                              CONCLUSION
10
            Plaintiff’s motion should be denied for the above stated reasons and any additional
11

12   reasons the court finds. Defendant respectfully moves this court to deny Plaintiff’s request for

13   preliminary injunctive relief.
14

15

16
            I hereby attest that the pleadings herein are accurate and true under penalties of perjury.
17

18   Further, I hereby attest that the attached exhibits are accurate and true copies of source

19   documents as described.
20

21

22
     Respectfully submitted
23

24   December 14, 2020

25                                    ____________________________________________________
                                                              Jason Goodman, Defendant, Pro Se
26
                                                                          252 7th Avenue Apt 6s
27                                                                        New York, NY 10001
                                                                                 (323) 744-7594
28                                                                truth@crowdsourcethetruth.org
     RESPONSE TO PLAINTIFF’S AMENDED MOTION FOR PRELIMINARY INJUNCTIVE RELIEF - 5
Case 1:18-cv-08653-VEC-SDA Document 176 Filed 12/14/20 Page 6 of 19




                           (EXHIBIT A)
   Case 1:18-cv-08653-VEC-SDA Document 176 Filed 12/14/20 Page 7 of 19



0:00:01.599,0:00:05.040
everybody it's Dave

0:00:03.120,0:00:07.120
welcome back to our hypothetical and

0:00:05.040,0:00:09.120
theoretical analysis

0:00:07.120,0:00:11.200
of those legal issues that we have a

0:00:09.120,0:00:13.639
scholarly interest in no matter how

0:00:11.200,0:00:16.560
illogical and

0:00:13.639,0:00:18.560
incomprehensible and remember we never

0:00:16.560,0:00:19.279
want to create unnecessary public alarm

0:00:18.560,0:00:22.240
and

0:00:19.279,0:00:24.599
viewer discretion is advised well we did

0:00:22.240,0:00:29.760
see an analysis from

0:00:24.599,0:00:32.880
defender fandango

0:00:29.760,0:00:35.840
yeah we got to see his analysis of the

0:00:32.880,0:00:38.960
documents that were filed in virginia

0:00:35.840,0:00:40.719
that's the case his old friend uh

0:00:38.960,0:00:42.239
who's the name of that guy robert david

0:00:40.719,0:00:44.719
delio that case

0:00:42.239,0:00:45.920
and all the people coming and going not
   Case 1:18-cv-08653-VEC-SDA Document 176 Filed 12/14/20 Page 8 of 19



0:00:44.719,0:00:48.239
to mention

0:00:45.920,0:00:51.520
it's a refiling of a former case i think

0:00:48.239,0:00:53.760
most people are following the case

0:00:51.520,0:00:56.239
and hey let's face it people don't watch

0:00:53.760,0:00:56.239
the uh

0:00:56.480,0:01:02.960
show for legal analysis

0:01:00.079,0:01:04.640
i mean that's not why they watch they

0:01:02.960,0:01:07.439
watch to hear his funny little

0:01:04.640,0:01:08.640
jokes and how he goes after people and

0:01:07.439,0:01:11.040
smears people

0:01:08.640,0:01:13.439
and you know that kind of stuff that's

0:01:11.040,0:01:14.880
what people watch

0:01:13.439,0:01:17.520
that's what they're interested in who's

0:01:14.880,0:01:20.960
going to be smeared this week

0:01:17.520,0:01:22.320
which is fine but uh you know

0:01:20.960,0:01:24.400
people didn't think this was going to

0:01:22.320,0:01:27.040
get filed and it's the first step i mean

0:01:24.400,0:01:28.640
obviously when you build a complex case
   Case 1:18-cv-08653-VEC-SDA Document 176 Filed 12/14/20 Page 9 of 19



0:01:27.040,0:01:30.240
for racketeering you have to lay some

0:01:28.640,0:01:33.200
groundwork

0:01:30.240,0:01:34.640
so we have the initial stage one in

0:01:33.200,0:01:35.759
virginia that lays some of the

0:01:34.640,0:01:38.560
groundwork

0:01:35.759,0:01:41.119
and we build upon that and a lot of

0:01:38.560,0:01:44.320
people just don't understand that

0:01:41.119,0:01:46.000
so you get folks that uh well it's

0:01:44.320,0:01:47.920
easier it's easier for the human mind to

0:01:46.000,0:01:51.360
go well he's a conspiracy theorist just

0:01:47.920,0:01:53.280
don't even listen to him or whatever

0:01:51.360,0:01:55.680
and because it is a lot of reading it's

0:01:53.280,0:01:57.840
a lot of research but hey

0:01:55.680,0:01:59.920
you know what am i going to do i mean i

0:01:57.840,0:02:00.960
sit around my rv all day there's nothing

0:01:59.920,0:02:04.320
to do

0:02:00.960,0:02:06.159
i'm not working i've got the drip drip

0:02:04.320,0:02:07.840
drip of the retirement coming in i've
  Case 1:18-cv-08653-VEC-SDA Document 176 Filed 12/14/20 Page 10 of 19



0:02:06.159,0:02:09.440
got all day to work on these things and

0:02:07.840,0:02:11.360
it's interesting it's fascinating to

0:02:09.440,0:02:13.680
learn more

0:02:11.360,0:02:15.599
and you know the reason i do this is i

0:02:13.680,0:02:18.080
was empowered when uh

0:02:15.599,0:02:19.120
jason hey jason that's me like

0:02:18.080,0:02:21.680
crowdsourced a

0:02:19.120,0:02:24.400
doom right remember used to do that

0:02:21.680,0:02:25.920
counter law fair report with uh brian

0:02:24.400,0:02:28.319
cul-de-sac

0:02:25.920,0:02:30.480
from muncie indiana he was the one

0:02:28.319,0:02:33.360
saying we need to empower people

0:02:30.480,0:02:34.879
i feel empowered that's all i just feel

0:02:33.360,0:02:37.680
empowered

0:02:34.879,0:02:39.200
so thanks to jason for empowering me oh

0:02:37.680,0:02:41.560
by the way

0:02:39.200,0:02:43.680
some people are having trouble going to

0:02:41.560,0:02:45.120
sdny.org
  Case 1:18-cv-08653-VEC-SDA Document 176 Filed 12/14/20 Page 11 of 19



0:02:43.680,0:02:50.319
so we thought we'd make it easier all

0:02:45.120,0:02:54.879
you have to do is go to defango.org not

0:02:50.319,0:03:01.920
defendo not fandango

0:02:54.879,0:03:01.920
but thefango.org
Case 1:18-cv-08653-VEC-SDA Document 176 Filed 12/14/20 Page 12 of 19




                            (EXHIBIT B)
  Case 1:18-cv-08653-VEC-SDA Document 176 Filed 12/14/20 Page 13 of 19



0:00:00.719,0:00:04.560
everybody it's dave welcome back to our

0:00:02.560,0:00:06.560
hypothetical and theoretical analysis of

0:00:04.560,0:00:08.639
those legal issues that we have a

0:00:06.560,0:00:10.759
scholarly interest in

0:00:08.639,0:00:12.719
no matter how illogical and

0:00:10.759,0:00:14.320
incomprehensible

0:00:12.719,0:00:16.320
and remember we never want to create

0:00:14.320,0:00:18.480
unnecessary public alarm and viewer

0:00:16.320,0:00:22.400
discretion is advised

0:00:18.480,0:00:26.240
um i didn't want to do this video

0:00:22.400,0:00:29.279
because this video is about george

0:00:26.240,0:00:31.679
george webb persecuted youtube

0:00:29.279,0:00:34.000
journalist yeah he's in

0:00:31.679,0:00:36.399
michigan hanging out with the treehouse

0:00:34.000,0:00:38.160
club i guess this is a new uh business

0:00:36.399,0:00:39.840
model they're gonna have this treehouse

0:00:38.160,0:00:41.280
of people that are

0:00:39.840,0:00:43.200
having their first beer they're all
  Case 1:18-cv-08653-VEC-SDA Document 176 Filed 12/14/20 Page 14 of 19



0:00:41.280,0:00:45.440
gonna sit around and discuss the end of

0:00:43.200,0:00:47.520
the world because it's all

0:00:45.440,0:00:48.800
associated with some boogie men that

0:00:47.520,0:00:50.000
george is located

0:00:48.800,0:00:52.000
all right so george let me tell you

0:00:50.000,0:00:54.160
about this uh complaint you already know

0:00:52.000,0:00:55.120
it's bad you know it's ridiculous it's

0:00:54.160,0:00:56.480
going to be ripped up

0:00:55.120,0:00:58.480
question number one how come you're not

0:00:56.480,0:01:01.120
suing good old jason over there

0:00:58.480,0:01:03.440
crowdsourced to doom that's right george

0:01:01.120,0:01:06.479
remember when you told me about

0:01:03.440,0:01:07.600
you slept with dave's wife i put that in

0:01:06.479,0:01:10.479
my complaint

0:01:07.600,0:01:11.360
you know i just got jason's documents

0:01:10.479,0:01:13.920
from the good old

0:01:11.360,0:01:15.920
sdn white i'm going through them and you

0:01:13.920,0:01:19.280
really ran your mouth with jason
  Case 1:18-cv-08653-VEC-SDA Document 176 Filed 12/14/20 Page 15 of 19



0:01:15.920,0:01:22.640
quite a bit about my life

0:01:19.280,0:01:25.280
and uh also your girlfriend deep nsa

0:01:22.640,0:01:26.400
she's highlighted in there as well so

0:01:25.280,0:01:29.200
you know i'm not a real

0:01:26.400,0:01:30.960
fan i'm not a real fan of you thinking

0:01:29.200,0:01:33.439
you're going to file a lawsuit

0:01:30.960,0:01:36.000
the person you should be suing is jason

0:01:33.439,0:01:38.479
over there crowdsource the doom

0:01:36.000,0:01:41.040
but this is going to be categorized as a

0:01:38.479,0:01:43.600
larp lawsuit by all your enemies

0:01:41.040,0:01:45.520
that this is just you getting a few

0:01:43.600,0:01:47.520
things off your chest and it hasn't been

0:01:45.520,0:01:48.560
filed so that's a credit to you that you

0:01:47.520,0:01:51.600
haven't filed this

0:01:48.560,0:01:53.360
mess jumble of irrelevancies don't

0:01:51.600,0:01:55.439
forget george i did go to law school

0:01:53.360,0:01:56.960
something that you tried to do and you

0:01:55.439,0:01:58.159
never were able to pull off
  Case 1:18-cv-08653-VEC-SDA Document 176 Filed 12/14/20 Page 16 of 19



0:01:56.960,0:02:00.079
you couldn't get into law school

0:01:58.159,0:02:02.399
remember remember when you took that

0:02:00.079,0:02:03.600
lsat and i think there was never a score

0:02:02.399,0:02:05.280
as low as you got

0:02:03.600,0:02:06.960
because you're just a basketball player

0:02:05.280,0:02:10.959
everybody understands that

0:02:06.960,0:02:12.879
go coach basketball don't get on youtube

0:02:10.959,0:02:15.920
and work on lawsuits you're out of your

0:02:12.879,0:02:18.319
league you're out of your element donnie

0:02:15.920,0:02:19.520
so uh sorry about that reference a lot

0:02:18.319,0:02:20.319
of people don't know what i'm talking

0:02:19.520,0:02:24.000
about

0:02:20.319,0:02:25.040
it's league game smokey remember when uh

0:02:24.000,0:02:28.160
who is that

0:02:25.040,0:02:29.760
john goodman john goodman pulls out the

0:02:28.160,0:02:32.800
45 on smokey

0:02:29.760,0:02:34.160
over the line you know uh that's the

0:02:32.800,0:02:36.400
deal we have with you here
  Case 1:18-cv-08653-VEC-SDA Document 176 Filed 12/14/20 Page 17 of 19



0:02:34.160,0:02:37.599
george you know is this your homework

0:02:36.400,0:02:39.200
george is this your home

0:02:37.599,0:02:40.720
we know this is your homework george we

0:02:39.200,0:02:42.640
know this is your that's the big

0:02:40.720,0:02:43.040
lebowski we kind of weave in some of

0:02:42.640,0:02:45.360
those

0:02:43.040,0:02:46.239
comical things so here's what's going to

0:02:45.360,0:02:48.319
happen george

0:02:46.239,0:02:50.480
uh cnn's going to come back for court

0:02:48.319,0:02:53.519
costs and attorneys fees

0:02:50.480,0:02:55.360
now this just happened with uh

0:02:53.519,0:02:56.720
ed blutowski that's why you should have

0:02:55.360,0:02:58.319
checked on it but you didn't

0:02:56.720,0:03:00.080
because you're really not that much of

0:02:58.319,0:03:02.000
an investigative reporter just like your

0:03:00.080,0:03:02.959
friend jason over at crowdsource the

0:03:02.000,0:03:05.200
doom

0:03:02.959,0:03:06.640
basically what it what you guys do you
  Case 1:18-cv-08653-VEC-SDA Document 176 Filed 12/14/20 Page 18 of 19



0:03:05.200,0:03:08.560
go around and

0:03:06.640,0:03:10.000
i don't know hang out in bars and drink

0:03:08.560,0:03:11.680
i don't know what you guys do but you're

0:03:10.000,0:03:13.360
not investigative reporters that's

0:03:11.680,0:03:15.360
openly admitted

0:03:13.360,0:03:16.840
so as far as this case is concerned look

0:03:15.360,0:03:20.239
at ed blutowski

0:03:16.840,0:03:23.040
65 000 in court costs

0:03:20.239,0:03:23.599
when he sued national public radio and

0:03:23.040,0:03:26.720
then he

0:03:23.599,0:03:28.560
basically just cut bait and ran and said

0:03:26.720,0:03:29.440
i'll dismiss the case if you forgive the

0:03:28.560,0:03:31.200
65

0:03:29.440,0:03:33.200
000 in attorney's fees that's what

0:03:31.200,0:03:34.959
you're looking at george

0:03:33.200,0:03:36.799
you're looking at attorney's fees and

0:03:34.959,0:03:37.680
plus cnn is going to want to change a

0:03:36.799,0:03:39.440
venue
  Case 1:18-cv-08653-VEC-SDA Document 176 Filed 12/14/20 Page 19 of 19



0:03:37.680,0:03:41.680
none of this happened in detroit it all

0:03:39.440,0:03:43.760
happened in maryland with deep nsa

0:03:41.680,0:03:45.680
your former girlfriend that's where

0:03:43.760,0:03:49.200
these activities took place

0:03:45.680,0:03:51.200
now if you want me to i can sashay in

0:03:49.200,0:03:52.080
and file an intervention and try to get

0:03:51.200,0:03:54.720
a

0:03:52.080,0:03:56.560
change of venue back to maryland and

0:03:54.720,0:04:00.879
back to your old girlfriend

0:03:56.560,0:04:00.879
deep nsa
